DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The indicated allowable subject matter of the language of claims 1 and 14 is withdrawn in view of the newly discovered reference to Follo (U.S. Patent Pub. No. 2005/0015991).  A Non-Final Rejection based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-12, 14-17 and 21-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (U.S. Patent Pub. No. 2011/0146079) in view of Follo (U.S. Patent Pub. No. 2005/0015991). 
Regarding claims 1, Clarke teaches a razor cartridge (10) comprising a frame (15) defining a base (Figure 4B), said frame having an opening defined in part by a composite guard (16) having a leading guard surface (16a) and a cap (17) having a trailing cap surface, said leading guard surface and said trailing cap surface cooperating to define a contact plane (P1) tangential thereto and extending across said opening (See annotated Figure 4B below); and at least three razor blades (12a, 12b, 12d, 12e) attached to said base, said razor blades being fixedly spaced (Figure 4B); wherein the blades are fixedly supported within the frame such that the blades do not move relative to the frame during shaving; and wherein at least two of the blades have an inter-blade span that is less than about 0.9 mm ( Figure 4B and Paragraphs 0058 and 0099).

    PNG
    media_image1.png
    536
    835
    media_image1.png
    Greyscale

Regarding claim 1, Clarke does not provide wherein the cutting edge of the razor blade closest to the leading guard surface has a cutting-edge exposure relative to said contact plane that is positive and wherein the cutting edge exposures of the other razor blades become less positive from said leading composite guard to said cap.
Regarding claim 1, Follo teaches a razor cartridge (10), comprising a frame (12) defining a base, said frame having an opening (Examiner notes the opening to be the spacing between the guard bar and cap as shown in Figure 1) defined in part by a composite guard (18) having a leading guard surface and a cap (32) having a trailing cap surface, said leading guard surface and said trailing cap surface cooperating to define a contact plane (46) tangential thereto and extending across said opening (Figure 4) and at least three razor blades (16,24,26,20) attached to said base, said razor blades being fixedly spaced (Figure 4); wherein the cutting edge of the razor blade closest to the leading guard surface has a cutting edge (40) exposure relative to said contact plane that is positive (Figure 4 and Paragraph 0035); and wherein the cutting edge exposures of the other razor blades become less positive from said leading composite guard to said cap (Figure 4; Paragraph 0035); wherein the blades are fixedly supported within the frame such that the blades do not move relative to the frame during shaving (Figure 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Clarke to incorporate the teachings of Follo to provide the at least two blades with an inter blade span less than about 0.9mm. Doing so improves shaving performance while providing acceptable shaving comfort for a cartridge having four or more blades (Paragraph 0035).

Regarding claim 2, the modified device of Clarke teaches composite guard including an elastomeric guard bar (16) having a skin contacting surface (S3) and a rigid guard bar support (16a) defining a leading guard surface (S4), wherein the rigid guard bar support is proximal to the cutting edge of the razor blade (12a) closest to the leading guard surface (See annotated Figure 4B above; Paragraph 0058).
Regarding claim 3, the modified device of Clarke teaches wherein the skin contacting surface is higher than an uppermost surface of the rigid guard bar support (Clarke: See annotated Figure 2 above; Paragraph 0058).

Regarding claims 4 and 5, the modified device of Clarke does not provide wherein the skin contacting surface is higher by about 0.1 to 0.4 mm;
Or wherein the skin contacting surface is higher by about 0.2 to 0.3 mm.
One of ordinary skill in the art would have good reason to pursue guard and guard bar heights which are known to be useful for a particular shaving function. There are a finite number of possible heights which pertain to a handheld shaving device and allow for the cartridge to engage a user providing the shaving function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable guard/guard bar height in an attempt to provide an improved shaving function for the razor cartridge, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
  Regarding claim 9, the modified device of Clarke provides the inter-blade span is from about 0.75 to 0.85 mm (Clarke Figure 4B and Paragraph 0099; Examiner notes the range to be 0.5mm-1.5mm).
Regarding claims 10 and 11, the modified device of Clarke teaches wherein the distance between a leading edge of the leading guard surface and the cutting edge closest to the leading guard surface is from about 0.3 to 0.75 mm and wherein the distance between a leading edge of the leading guard surface and the cutting edge closest to the leading guard surface is from about 0.35 to 0.45 mm (Figure 4B and Paragraph 0099; Examiner notes the range to be 0.01mm-1.0mm)
Regarding claim 12, the modified device of Clarke provides wherein the blades are bent blades (Clarke Figure 4B).

Regarding claims 14, Clarke teaches a razor cartridge (10) comprising a frame (15) defining a base (Figure 4B), said frame having an opening defined in part by a guard (16) having a leading guard surface (16a) and a cap (17) having a trailing cap surface, said leading guard surface and said trailing cap surface cooperating to define a contact plane (P1) tangential thereto and extending across said opening (See annotated Figure 4B above); and at least three razor blades (12a, 12b, 12d, 12e) attached to said base, said razor blades being fixedly spaced (Figure 4B); wherein the blades are fixedly supported within the frame such that the blades do not move relative to the frame during shaving; and wherein at least two of the blades have an inter-blade span that is less than about 0.9 mm ( Figure 4B and Paragraphs 0058 and 0099).
Regarding claim 14, Clarke does not provide wherein the cutting edge of the razor blade closest to the leading guard surface has a cutting-edge exposure relative to said contact plane that is positive and wherein the cutting edge exposures of the other razor blades become less positive from said leading composite guard to said cap.
Regarding claim 14, Follo teaches a razor cartridge (10), comprising a frame (12) defining a base, said frame having an opening (Examiner notes the opening to be the spacing between the guard bar and cap as shown in Figure 1) defined in part by a composite guard (18) having a leading guard surface and a cap (32) having a trailing cap surface, said leading guard surface and said trailing cap surface cooperating to define a contact plane (46) tangential thereto and extending across said opening (Figure 4) and at least three razor blades (16,24,26,20) attached to said base, said razor blades being fixedly spaced (Figure 4); wherein the cutting edge of the razor blade closest to the leading guard surface has a cutting edge (40) exposure relative to said contact plane that is positive (Figure 4 and Paragraph 0035); and wherein the cutting edge exposures of the other razor blades become less positive from said leading composite guard to said cap (Figure 4; Paragraph 0035); wherein the blades are fixedly supported within the frame such that the blades do not move relative to the frame during shaving (Figure 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Clarke to incorporate the teachings of Follo to provide the at least two blades with an inter blade span less than about 0.9mm. Doing so improves shaving performance while providing acceptable shaving comfort for a cartridge having four or more blades (Paragraph 0035).
Regarding claim 15, the modified device of Clarke provides wherein said guard is a composite guard (Clarke Paragraph 0058).

Regarding claims 16 and 17 the modified device of Follo does not provide wherein said composite guard includes an elastomeric guard bar having a skin contacting surface, and a rigid guard bar support defining said leading guard surface, wherein the rigid guard bar support is proximal to the cutting edge of the razor blade closest to the leading guard surface; 
Or wherein the skin contacting surface is higher than an uppermost surface of the rigid guard bar support.
Regarding claims 16 and 17 the modified device of Clarke teaches the composite guard including an elastomeric guard bar (16) having a skin contacting surface (S3) and a rigid guard bar support (16a) defining a leading guard surface (S4), wherein the rigid guard bar support is proximal to the cutting edge of the razor blade (12a) closest to the leading guard surface and wherein the skin contacting surface is higher than an uppermost surface of the rigid guard bar support (See annotated Figure 4B above; Paragraph 0058).

Regarding claim 21, the modified device of Clarke provides wherein the inter-blade span is from about 0.75 to 0.85 mm (Clarke Figure 4B and Paragraph 0099; Examiner notes the range to be 0.5mm-1.5mm).

Regarding claims 22 and 23 the modified device of Clarke provides wherein the distance between a leading edge of the leading guard surface and the cutting edge closest to the leading guard surface is from about 0.3 to 0.75 mm and wherein the distance between a leading edge of the leading guard surface and the cutting edge closest to the leading guard surface is from about 0.35 to 0.45 mm (Clarke Figure 4B and Paragraph 0099; Examiner notes the range to be 0.01mm-1.0mm)

Regarding claim 24, the modified device of Clarke provides wherein the blades are bent blades (Clarke Figure 4B).
Regarding claim 26, the modified device of Clarke provides wherein the inter-blade span between each of the blade edges is less than 0.9 mm (Clarke Figure 4B and Paragraph 0099; Examiner notes the range to be 0.5mm-1.5mm).

Regarding claim 27, the modified device of Clarke provides wherein the exposure of a razor blade is positive by at least 0.02 mm (Paragraph 0075).
The modified device of Clarke does not provide the exposure of the razor blade closest to the leading guard surface is positive by at least 0.02 mm
Clarke provides it is known to have blades at a positive, negative and neutral exposure for a variety of benefits (Paragraphs 0075-0077).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Clarke to incorporate the teachings of Clarke to provide the exposure of the razor blade closest to the leading guard surface is positive by at least 0.02 mm . In doing so, it provides the blades with with some positive exposure may be better at releasing trapped hairs (Paragraph 0077).

Regarding claim 28, the modified device of Clarke does not provide wherein at least five razor blades are attached to said base.
Clarke teaches it is well known in the art to have a razor cartridge with at least five razor blades attached to the base (Figure 4 and Paragraph 0069).
One of ordinary skill in the art would have good reason to pursue variable blade numbers which are known to be useful for a particular shaving function. There are a finite number of possible blade(s) which pertain to a shaving device and allow for the razor to provide the shaving function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable number of blades in an attempt to provide an improved razor cartridge, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claims 6-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (U.S. Patent Pub. No. 2011/0146079) in view of Follo (U.S. Patent Pub. No. 2005/0015991) as applied to claims 1 and 14 respectively above, and further in view of Howell (U.S. Patent Pub. No. 2013/0160307).
Regarding claims 6-7 and 18-19, the modified device of Clarke does not provide wherein the cartridge has a pivot point that is closer to the trailing cap surface than to the leading guard surface; 
Or wherein the pivot point is below a lowermost portion of the blades.
Howell teaches it is known within the art of shaving cartridges to incorporate a shaving cartridge (20) including a guard (15) at a front edge (11) 0f the housing (12) and a cap (18) at a rear edge (13) (Figure 2B); wherein the cartridge has a pivot point (60) that is closer to the trailing cap surface than to the leading guard surface (Figures 2B and 4; Paragraph 0054).
One of ordinary skill in the art would have good reason to pursue pivot points which are known to be useful for a particular shaving function. There are a finite number of possible pivoting locations which pertain to a handheld shaving device and allow for thecartridge to pivot providing the shaving function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable pivoting point in an attempt to provide an improved pivot function for the razor cartridge, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  04/26/2022           Examiner, Art Unit 3724